Citation Nr: 1648000	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II to include as due to exposure to contaminated water at Camp Lejeune. 

2.  Entitlement to service connection for coronary artery disease to include as secondary to diabetes mellitus type II. 

3.  Service connection for gastroesophageal reflux disease (GERD) to include as secondary to diabetes mellitus type II and/or as due to exposure to contaminated water at Camp Lejeune.

4.  Service connection for bilateral diabetic retinopathy to include as secondary to diabetes mellitus type II. 

5.  Service connection for erectile dysfunction to include as secondary to diabetes mellitus type II. 

6.  Entitlement to service connection for prostate cancer to include as secondary to diabetes mellitus type II. 
7.  Entitlement to service connection for polyuria to include as secondary to diabetes mellitus type II. 

8.  Entitlement to service connection for enteropathy to include as secondary to diabetes mellitus type II. 

9.  Entitlement to service connection for renal insufficiency to include as secondary to diabetes mellitus type II. 

10.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus type II. 

11.  Entitlement to service connection for bilateral lower extremities peripheral vascular disease to include as secondary to diabetes mellitus type II. 

12.  Entitlement to service connection for bilateral upper extremities peripheral vascular disease to include as secondary to diabetes mellitus type II. 

13.  Entitlement to service connection for left lower extremity peripheral neuropathy to include as secondary to diabetes mellitus type II. 

14.  Entitlement to service connection for right lower extremity peripheral neuropathy to include as secondary to diabetes mellitus type II.

15.  Entitlement to service connection for left upper extremity peripheral neuropathy to include as secondary to diabetes mellitus type II.

16.  Entitlement to service connection for left lower extremity amputation to include as secondary to diabetes mellitus type II.

17.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, anxiety, depression, and mood disorder. 

18.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right elbow fracture. 

19.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and in January 2014 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  


FINDING OF FACT

In December 2016 the Board was notified by the Veteran's representative that the appellant died in July 2016. 




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


